Order entered August 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00651-CV

    ANDREW WHITE, CHELSEA BALESTRA, WESLEY MURRAY, AND DAVID
                        GAWLAS, Appellants

                                               V.

                            NHI-REIT OF AXEL, LLC, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-07841

                                           ORDER
        Before the Court is the August 16, 2019 unopposed motion of Wesley Murray and David

Gawlas for voluntary dismissal of their appeals.       We GRANT the motion and DISMISS

Murray’s and Gawlas’s appeals. The appeals of Andrew White and Chelsea Balestra remain

pending.

        Also before the Court is appellee’s August 19, 2019 agreed motion to extend time to file

its brief. We GRANT the motion and ORDER appellee’s brief due on or before August 27,

2019.



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE